Exhibit 10.7(e)

FOURTH LEASE AMENDMENT

Between

KENT CENTRAL, LLC

and

TULLY’S COFFEE CORPORATION.

This Fourth Lease Amendment dated the 21st day of February, 2001 is attached to
and made part of that certain Lease dated August 16, 1999, as amended by that
certain First Lease Amendment dated December 17, 1999 and as further amended by
that certain Second Lease Amendment dated June 6, 2000 and that certain Third
Lease Amendment dated November 7, 2000 (hereinafter collectively referred to as
the “Lease”) by and between Kent Central, LLC., a Washington limited liability
company, hereinafter called Lessor (“Lessor”), and Tully’s Coffee Corporation.,
a Washington corporation, hereinafter called the Lessee (“Lessee”), covering the
Premises located at 3100 Airport Way South, in Seattle, Washington (the
“Premises”). The Premises are more particularly described in the Lease as
amended.

The terms used herein shall have the same definitions as set forth in the Lease.

In consideration of Lessor’s reimbursement of certain costs incurred by Lessee
for various improvements to the Premises performed by Lessee together with the
mutual covenants and promises contained in this Fourth Lease Amendment and the
Lease, Lessor and Lessee agree as follows:

1.

Section 3, “Rent”: Effective on March 1, 2001, the Base Rent as provided in
Section 3 of the Lease and as modified in the First Lease Amendment and as
further modified in the Second Lease Amendment is hereby further modified to the
following:

 

Months:

  

Base Rent:

March 1, 2001 through May 14, 2005

   $ 66,027 per month

May 15, 2005 through May 14, 2010

   $ 75,931 per month

Except as otherwise modified by the terms of this Fourth Lease Amendment, all
other terms and conditions of the Lease remain unchanged and in full force and
effect.

 

LESSOR:

KENT CENTRAL, LLC

 

LESSEE:

TULLY’S COFFEE CORPORATION

/s/ LARRY R. BENAROYA

 

/s/ TOM T. O’KEEFE

By:

   Larry R. Benaroya   By:   Tom T. O’Keefe

Its:

   Manager   Its:   Chairman & CEO

Date:

     Date:   2/23/01

 

STATE OF WASHINGTON

   ]       ]    ss.

COUNTY OF KING

   ]   

I certify that I know or have satisfactory evidence that Larry R. Benaroya is
the person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he is the Manager
of Kent



--------------------------------------------------------------------------------

Central, LLC, a Washington limited liability company, who executed the within
and foregoing instrument, and acknowledged the instrument to be the free and
voluntary act and deed of said company for the uses and purposes therein
mentioned, and on oath stated that affiant is authorized to execute said
instrument on behalf of said company.

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

/s/ REBECCA A. BETHELL

Notary Public in and for the

State of Washington

residing at Seattle Commission expires 11/9/02

Print Name Rebecca A. Bethell

 

STATE OF WASHINGTON

   ]       ]    ss.

COUNTY OF KING

   ]   

I certify that I know or have satisfactory evidence that TOM T. O’KEEFE is the
person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he/she is the
Chairman & CEO, of Tully’s Coffee Corporation, a Washington corporation who
executed the within and foregoing instrument, and acknowledged the instrument to
be the free and voluntary act and deed of said corporation for the uses and
purposes therein mentioned, and on oath stated that affiant is authorized to
execute said instrument on behalf of said corporation.

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

/s/ LAURENCE M. ROSS

Notary Public in and for the

State of Washington

residing at Seattle

Commission expires 1/13/02

Print Name Laurence M. Ross

 

2